DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 – 6 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crosby et al. (US PGPUB 2011/0224665).
Regarding claims 1 – 4, Crosby discloses a lead percutaneously insertable into tissue of an animal body, the lead having an insulated and a de-insulated portion (e.g. 27); a single electrode (e.g. 27A), wherein the single electrode is formed from the de-insulated portion (the electrode contacts would inherently be de-insulated); and an electrical stimulator operatively coupled with the lead (e.g. paragraphs 73 – 74), the 
It is noted that claims 1 – 24 are drawn to apparatus claims.  The device of Crosby would have been capable of activating motor axons without activation of painful sensory axons.
	Regarding claim 5, Crosby discloses a second electrode (e.g. 27B).
	Regarding claim 6, Crosby discloses the electrical stimulator is external (e.g. paragraph 12).
	Regarding claim 9, Crosby discloses the insulated portion of the lead is insulated with a biocompatible polymer (e.g. paragraph 99).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 7, 8, and 10 – 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crosby et al.
	Regarding claims 7, 8, and 15, Crosby discloses the claimed invention except for a 7-strand stainless steel wire formed into a spiral or helix.  However, stainless steel wires formed into a spiral or helix are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the conductor as taught by Crosby with a 7-strand stainless steel wire as is known, since the 7-strand stainless steel wire is a well-known variant and since such a modification would provide the predictable results of effectively providing a stimulation signal to the electrodes.
	Regarding claims 10 – 12, Crosby discloses the claimed invention except for an open-coiled wire member.  However, open-coiled wire members are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the conductor as taught by Crosby with an open-coiled wire member as is known, since the coil is a well-known variant and since such a modification would provide the predictable results of effectively providing a stimulation signal to the electrodes.
claim 13, Crosby discloses the at least one electrode is wirelessly coupled to the at least one pulse generator (e.g. paragraph 113).
	Regarding claims 14 and 18, Crosby discloses the lead is hardwired to the pulse generator (e.g. Fig. 1).
	Regarding claim 16, Crosby discloses the activation of the motor axons of the at least one muscle is generated by direct stimulation of at least one nerve innervating the at least one muscle (e.g. paragraph 23).
	Regarding claim 17, Crosby discloses the electrical stimulator is external (e.g. paragraph 12).
	Regarding claims 19 and 20, Crosby fails to teach a clip or a display.  However, these are well known in the art.  It would have been obvious to include a clip for the external device to make it easily wearable and a display in order to allow a physician/user to quickly diagnose the patient.
	Regarding claims 21 and 22, Crosby discloses a data input device (e.g. paragraphs 28 – 29).
	Regarding claims 23 and 24, Crosby discloses stimulating at the claimed parameters (e.g. paragraphs 52 – 58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792